Citation Nr: 0806166	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a left leg disability, to include 
infection, has been received.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the RO 
that declined to reopen a claim for service connection for a 
left leg disability on the basis that new and material 
evidence had not been received.  The veteran timely appealed.

In January 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

In a May 2006 decision the Board concluded that new and 
material evidence had not been submitted, and denied the 
veteran's petition to reopen the claim for service connection 
for a left leg disability.

The veteran appealed the May 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2007 Joint Motion for Remand, the parties 
moved to vacate the Board decision and remand the case to the 
Board.  The Court granted the motion.  Thereafter, the case 
was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.




REMAND

Left Leg Disability

The veteran has actively pursued service connection for a 
left leg disability for several years.

The Board notes that the RO originally denied the veteran's 
claim for service connection for infection of the left leg in 
July 1946, based on the evidence of record not showing a 
current disability.

In April 1990, the Board denied service connection on the 
basis that a chronic disability of the left leg, including 
arthritis, was not demonstrated in service or until many 
years after service.

In April 1996, the Board corrected an earlier 
mischaracterization of the veteran's service medical records, 
and noted that available service medical records reflected 
that a skin disorder located on the legs was treated in 
service.  The Board declined to reopen the veteran's claim 
for service connection for an infection of the left leg 
because the newly submitted evidence was not sufficient to 
establish a relationship between the veteran's post-service 
left leg disorders and his problems in service.

In November 1996, the veteran submitted notification of a 
July 1942 injury to his left leg during employment prior to 
his entry into service.  The nature of the injury was an 
abrasion and bruise of the left leg caused by a box car and 
conveyor.

The Board again declined to reopen the veteran's claim for 
service connection for an infection of the left leg in August 
1999, on the basis that the received evidence, either alone 
or in conjunction with the evidence previously of record, was 
not so significant in deciding the merits of the claim.  None 
of the records indicated that any condition of the left leg 
was related to the veteran's service approximately fifty 
years earlier.

In March 2000 and in May 2000, the RO declined to reopen the 
veteran's claim for service connection for an infection of 
the left leg because the newly submitted evidence essentially 
was cumulative or redundant, and duplicated evidence already 
of record.

In this case, the last final denial of the veteran's claim 
for service connection for a left leg infection by the RO 
occurred in June 2001.  While the veteran had submitted a 
notice of disagreement and a statement of the case was 
issued, the veteran did not perfect an appeal.  Accordingly, 
new and material evidence is required to reopen the veteran's 
claim.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2007).

The Board also notes that, in a January 2002 supplemental 
statement of the case (SSOC), the RO apparently reopened the 
veteran's claim based on subsequent testimony received in 
November 2001, a statement received from Dr. Moore in 
December 2001, and various up-to-date treatment records.  
Regardless of the RO's action, the Board is required to make 
its own determination on this question.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Here, the September 2007 Joint Motion found the most recent 
Board decision to be deficient because VA had not complied 
with its duty to notify, as required under the VCAA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (2006) (Mayfield II).  The notice must be provided 
in a notification document provided by an agency of original 
jurisdiction (AOJ), followed by AOJ re-adjudication of the 
claim.  Id.  

In July 2002 and June 2003 letters, the RO provided the 
veteran with information on VCAA requirements and the VA's 
duties, but not with regard to the need for new and material 
evidence for reopening a claim.

VA has not satisfied the notification requirements of the 
VCAA as interpreted in Mayfield II and Kent, as further 
outlined in the September 2007 Joint Motion.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should furnish to the 
veteran and his representative a letter 
providing notification required by the 
VCAA as regards reopening the claim for 
service connection for a left leg 
disability.  The letter should provide 
notice as to the type of evidence 
necessary to substantiate the claim, 
including information pertaining to 
service connection and new and material 
evidence, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and should 
notify the veteran to provide all 
relevant evidence in his possession.

The letter should include an explanation 
of the specific reasons for the prior 
denial of service connection, and of what 
is needed to substantiate the element(s); 
and should address the five notice 
element adopted by the Court in Dingess 
and set forth above.

2.  After completing the requested 
action, the RO or AMC should readjudicate 
the claim on appeal.  If the benefits 
sought remain denied, the RO or AMC 
should furnish a SSOC, before returning 
the case to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



